                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JERRY WALKER, et al.,

                       Plaintiff(s),

               v.                                            Case No. 19-C-302

CAR CREDIT CENTER, INC. et al.,

                       Defendant(s).


            ORDER REGARDING MEDIATION/SETTLEMENT CONFERENCE


       On March 3, 2020, United States District Court Chief Judge William C. Griesbach

referred the above-captioned action to this court, advising that all parties have authorization to

mediate disposition of the action. Based on this referral,

       IT IS HEREBY ORDERED that:

       1.      This court will conduct a mediation/settlement conference on June 23, 2020 at
               10:00 a.m. in Room 201, Jefferson Court Building, 125 S. Jefferson St., Green
               Bay, Wisconsin.

               Pursuant to the order of United States District Court Chief Judge Griesbach, the
               mediation will focus on all issues necessary to fully resolve the case, including
               reasonable costs and attorneys’ fees.

       2.      In addition to counsel who will try the case being present, a person with full
               settlement authority must likewise be present at the conference. This requirement
               contemplates the presence of a party or, if a corporate entity, an authorized
               representative of the party. This requirement contemplates having a person
               present who can settle the case during the course of the conference without
               consulting a superior.
3.   Pre-Settlement Conference Demand and Offer. A settlement conference is more
     likely to be productive if, before the conference, the parties have had a chance to
     discuss settlement proposals. Consequently, prior to the conference, the attorneys
     are directed to discuss settlement with their respective clients and insurance
     representatives.

     In addition, on or before June 8, 2020 plaintiff’s counsel shall submit a written
     settlement demand to the defendant’s counsel with a brief explanation of why such
     a settlement is appropriate.

     On or before June 12, 2020 defendant’s counsel shall submit a written offer to the
     plaintiff’s counsel with a brief explanation of why such a settlement is
     appropriate.

     On occasion, this process will lead directly to a settlement. If settlement is not
     achieved, then on or before June 16, 2020 plaintiff’s counsel shall submit these
     settlement demand/offer letters directly to my attention by e-mail to
     wied_clerks_gb@wied.uscourts.gov in PDF format. Because these settlement
     demand/offer letters will not be a part of the court record in this case, they are
     not to be electronically filed. However, copies are to be provided promptly to all
     counsel of record.

4.   In addition, on or before June 16, 2020 a mediation/settlement conference
     statement of each party must be submitted directly to my attention by e-mail to
     wied_clerks_gb@wied.uscourts.gov in PDF format. This statement should set
     forth the relevant positions of the parties concerning issues of fact, issues of law,
     damages, and the settlement negotiation history of the case. Because this
     mediation/settlement conference statement will not be a part of the court record in
     this case, it is not to be electronically filed. However, copies of the
     mediation/settlement conference statement are to be promptly transmitted to all
     counsel of record. The mediation/settlement conference statement shall not
     exceed five pages in length.

5.   Accompanying each party’s mediation/settlement statement to the court shall be a
     separate ex parte letter to the court indicating the minimum requirement (or, if
     applicable, maximum condition) of the party for which they would be willing to
     settle, including damages and attorneys’ fees. This statement is kept confidential.
     The ex parte letter is not to be electronically filed and shall be submitted directly
     to my attention by e-mail to wied_clerks_gb@wied.uscourts.gov in PDF format.
6.   The purpose of the mediation is to permit an informal discussion between the
     attorneys and parties on all aspects of the lawsuit that bear on settlement. To
     promote a full and open discussion, communications occurring during the
     mediation/settlement conference cannot be used by any party with regard to any
     aspect of this litigation.

7.   For questions regarding mediation, contact the Office of the Clerk at (920) 884-
     3721.

SO ORDERED on March 27, 2020.

                                         s/ James R. Sickel
                                         James R. Sickel, Magistrate Judge
                                         United States District Court
